Contracts; operating-differential subsidy agreement; recapture computation; investment tax credit. — On July 15, 1970 (192 Ct. Cl. 795, 428 F. 2d 882) the court rendered a decision holding that plaintiff was entitled to recover and entering judgment to that effect, the determination of the amount of recovery being reserved pending further proceedings. This case now comes before the court on a stipulation of the parties filed January 5,1971, on behalf of plaintiff and defendant by the respective attorneys of record in which it is stated that the parties have stipulated a settlement pur*1099suant to which the difference between certain subsidy payments made on or about July 28,1968, and payments which would have been made had defendant through the Maritime Administration not reduced plaintiff’s taxes by the amount of its investment tax credit for the years 1963-1967 will be credited as stipulated; that certain erroneous reductions and adjustments in federal income taxes and final subsidy accountings will be made, as stipulated, and that on the basis of such stipulation plaintiff moves the court for an order dismissing the case with prejudice. On January 15,1971, the court ordered, based on the stipulation of the parties, that plaintiff’s motion be and it is granted and the petition is dismissed with prejudice.